UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WISCONSIN

 

Julie Withers and
Dawn Green
Plaintiffs

Case No: 2:19-cy-00115-LA
Honorable Lynn Adelman Presiding
Americans with Disabilities Act (“ADA”)
42 U.S.C. 12101 et seq.

VS.

Milwaukee Brewers Baseball Club and;

Southeast Wisconsin Professional Baseball Park District

 

Plaintiffs’ Joint Rule 6 Motion and Brief
To Extend Discovery Deadlines

 

Now Come the Plaintiffs, Julie Withers and Dawn Green, by their attorneys, Strouse Law
Offices and Napierala Law Offices and respectfully file their Motion and Brief in Support of

Plaintiffs’ Joint Rule 6 Motion to Extend Discovery Deadlines.

Introduction
Plaintiffs’ Jomnt Rule 6 Motion to Extend Discovery Deadlines are filed timely under the
Scheduling Order in effect. This lawsuit concerns injunctive relief under the Americans with

Disabilities Act 42 U.S.C. 12101 et seq., seeking the removal of barriers which currently

1

Case 2:19-cv-00115-LA Filed 09/24/19 Page 1of4 Document 64

 

 
discriminate against the Plaintiffs. The Plaintiffs have made repeated requests and then served
a Demand for Entrance upon Land, in order to have their expert enter Miller Park to conduct
an inspection of the property (Strouse Aff @ 3). The Defendants have resisted in part because
they wanted more details regarding the inspection itself. However the Plaintiffs did provide
more detail and the negotiation has stalled. Plaintiffs have recently filed a Motion to Compel
Entry upon Land, however have agreed to withdraw said motion and instead file this Joint
Rule 6 Motion to Extend Discovery Deadlines and will further opt to respond to the
Defendants’ Motion for Protective Order.
Background

The Plaintiffs’ require an inspection of Miller Park to be performed by Plaintiffs’ expert
James Terry. While the parties disagree on the scope and length of time of the inspection,
James Terry has set out in his affidavit that:

“That one inspection date must occur during a game so we can assess possible ADA
violations present during games, such as line of sight issues involving standing spectators,
moveable concession stands and other furniture and equipment, queue line, stanchions,
condiment dispensers, and so forth during games” (Terry Aff. @7; Strouse Aff @ 4-5).

The Brewers season is rapidly coming to an end (Strouse Aff. @2). There will be no
Brewers baseball until opening day of March 26, 2020 (Strouse Aff. @ 6). This makes it
impossible for Plaintiffs’ expert James Terry to conduct a game day inspection until the 2020

season. James Terry would be able to complete the other portions of the non game day

inspection during the “off-season”.

2

Case 2:19-cv-00115-LA Filed 09/24/19 Page 2 of 4 Document 64

 

 
LEGAL STANDARD

(b) Extending Time.
(1) In General. When an act may or must be done within a specified time, the court may, for good cause,
extend the time:

(A) with or without motion or notice if the court acts, or if a request is made, before the original time or
its extension expires;

USCS Fed Rules Civ Proc Rule 6

The Plaintiffs’ require an inspection of Miller Park to be performed by Plaintiffs’ expert
James Terry. While the parties disagree on the scope and length of time of the inspection,
James Terry has set out in his affidavit that:

“That one inspection date must occur during a game so we can assess possible ADA
violations present during games, such as line of sight issues involving standing spectators,
moveable concession stands and other furniture and equipment, queue line, stanchions,
condiment dispensers, and so forth during games” (Terry Aff. @7).

The Brewers season is rapidly coming to an end. There will be no Brewers baseball until
opening day of March 26, 2020 (Strouse Aff. @ 6). This makes it impossible for Plaintifts’
expert James Terry to conduct a game day inspection until the 2020 season. James Terry

would be able to complete the other portions of the non game day inspection during the “off-

season”.

3

Case 2:19-cv-00115-LA Filed 09/24/19 Page 3 o0f4 Document 64
Conclusion
Plaintiffs pray this Court enter an Order granting their Joint Rule 6 Motion to Plaintiffs’
Joint Rule 6 Motion to Extend Discovery Deadline in order to facilitate Plaintiffs’ inspection of
Miller Park during a scheduled game day in the first 2 months of the 2020 season.
Dated this_23 of _ September__ 2019

Attorneys for Plaintiffs,

/sf Paul Strouse Sette

Paul Strouse- Attorney At Law
SBN: 1011811

Thomas Napierala-Attorney at Law
SBN: = 1017891

Prepared By:

The Law Offices of Paul Strouse
413 North 2™ Street Suite #150
Milwaukee WI 53203

The Law Offices of Thomas Napierala
413 North 2"4 Street Suite #150
Milwaukee WI 53203

A
Case 2:19-cv-00115-LA Filed 09/24/19 Page 4o0f4 Document 64
